Citation Nr: 0805570	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1993 to July 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on April 24, 2007, in Atlanta, Georgia, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case. A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have a back disorder that 
is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a back 
disorder was incurred in service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the veteran's 
claim for service connection for a back disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a back 
disorder.  His service medical records show that he was 
involved in a motor vehicle accident in October 1997 and was 
diagnosed with a back strain the following day.  He also 
sought treatment in March 1998 with continuing complaints of 
back pain.  The veteran was subsequently discharged from 
service in July 1998, but there is no separation examination 
of record.  As such, it is unclear as to whether the 
symptomatology resolved prior to his separation or whether a 
back disorder manifested in service.

In addition, the Board notes that private medical records 
dated in November 2003 indicate that the veteran had 
complained of back pain. A MRI of the lumbar spine did reveal 
a small central annular tear and protrusion at L5-S1.  

The veteran was afforded a VA examination in August 2007 at 
which time he was found to have bulging disks at L3-4 and L4-
5 and with a central bulge at L5-S1 that appeared to be a 
protrusion.  The examiner observed that the veteran injured 
his back in a motor vehicle accident in service and had 
several subsequent visits with complaints of back pain.  The 
veteran told the examiner that he tried to deal with the pain 
on his own following his separation from service and prior to 
seeking treatment through VA in November 2003.  The examiner 
stated that this would lead one to conclude that it is at 
least as likely as not that the motor vehicle accident 
contributed to the veteran's onset of back pain.  However, 
the examiner stated that he could not verify if there was a 
spinal injury sustained at the time of the accident in 1997 
because there were no CTs or MRIs performed at that time.  As 
such, the examiner indicated that it would be speculative for 
him to comment as to whether there was such an injury in 
1997.  Nevertheless, he reiterated that it would be at least 
as likely as not that the veteran's motor vehicle accident 
may have contributed to the onset of his back pain even 
though he could not say it was the cause of his disc problems 
without being speculative.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the veteran currently has a 
back disorder that is related to his motor vehicle accident 
in 1997.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has a back disorder that is 
related to his motor vehicle accident in service, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran's 
current back disorder is causally or etiologically related to 
his military service.  Accordingly, the Board concludes that 
service connection for a back disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a back disorder is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


